DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2004/0019350) in view of Bloom et al. (US 2011/0178515).
Regarding claim 1, O'Brien discloses an end effector of an electrosurgical device (fig.51-53; device 5K), the end effector comprising: an end effector body (distal portion 134a and 134b) having a longitudinal body axis (longitudinal body axis of distal portion 134a and 134b); at least one distal fluid discharge port (opening 124) disposed in the end effector body (fig.51-53); a first electrode (electrode 25a) disposed on a first portion (portion where electrode 25a is disclosed) of a surface of the end effector body (fig.51-53); a second electrode (electrode 25b) disposed on a second portion of the surface of the end effector body (portion where electrode 25b is disposed); and a diverter (144a, 144b) disposed between the first electrode and the second electrode (fig.53), the diverter comprising: a planar top surface (the top flat portion of 144a, 144b, see fig.52); a planar bottom surface (the bottom flat portion of 144a, 144b, see fig.52) in opposition to the planar top surface; a first terminal lateral side in direct contact with an inner side of an exposed longitudinal extent of the first electrode (see fig.3 and also annotated figure below); and a second terminal lateral side in direct contact with an inner side of an exposed longitudinal extent of the second electrode (see fig.3 and also annotated figure below); and wherein the at least one distal fluid discharge port is configured to discharge a fluid therefrom (fig.53, see also [0271]), and wherein the end effector body is configured to direct the discharged fluid to contact a surface of the first electrode and a surface of the second electrode (fig.53, see also [0272]). However, O’Brien does not disclose at least one distal fluid aspiration port disposed in the end effector body. 


    PNG
    media_image1.png
    540
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    322
    media_image2.png
    Greyscale

Regarding claim 2, O'Brien in view of Bloom teaches the end effector of claim 1, wherein the first electrode comprises at least one first electrode component disposed parallel to the longitudinal body axis and the second electrode comprises at least one second electrode component disposed parallel to the longitudinal body axis (fig.51-53 of O'Brien).
Regarding claim 5, O'Brien in view of Bloom teaches the end effector of claim 1, wherein the end effector body comprises one or more body features (the distal end 126 of the fluid line 120 of O'Brien).
Regarding claim 6, O'Brien in view of Bloom teaches the end effector of claim 5, wherein the one or more body features are configured to direct a flow of the discharged fluid about the surface of the end effector body. The distal end 126 of the fluid line 120 is configured to direct a flow of discharged fluid about the surface of the end effector (fig.53, see also [0259] of O'Brien).

Response to Arguments
Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794